Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 8/16/2022 has been entered. Claims 1-6 remain pending in the application.  Claims 7-16 have been canceled. Applicant’s amendments to the Claims have overcome each and every claim objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/1/2022. However, Applicant has not overcome the Drawing Objections noted in the Non-Final Office Action dated 4/1/2022. As such, the Drawing Objections are reiterated below.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 as recited in page 7, line 6 of the filed specification. Specifically, 37 CFR 1.84(p)(5) recites:
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

Since reference character 22 is recited in page 7, line 6 of the specification (i.e., the description), reference character 22 must be shown on the drawings, or must be deleted from the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “7” has been used to designate both engaging means (see at least pg. 6, line 23 of filed specification) and protruding element (see at least pg. 7, line 22) and “11” has been used to designate both first matches (see at least pg. 7, line 7) and counter thread (see at least pg. 7, line 4). 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.

Since reference character “7” has been used to designate both engaging means (see at least pg. 6, line 23 of filed specification) and protruding element (see at least pg. 7, line 22) and “11” has been used to designate both first matches (see at least pg. 7, line 7) and counter thread (see at least pg. 7, line 4), the drawings are not in compliance with 37 CFR 1.84(p)(4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 29 does not end in any punctuation. The Examiner believes that this is a typographical mistake and that the Applicant meant to end line 29 of claim 1 with a semi-colon.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "first guiding means" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a first guiding means”. 
Claim 1 recites the limitation "engaging means" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an engaging means”. 
Claim 1 recites the limitation "is realized pressing respectively” in line 39.  It is unclear what this recitation means. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “is realized by pressing respectively”. 
Claim 1 recites the limitation "means still malleable on the coupling element” in line 40.  It is unclear what this recitation means. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “means on the coupling element while the coupling element is still malleable”. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  1.) a step of making the container, the protection means or the coupling element malleable (necessary for achieving the recitation of lines 26-29), and potentially 2.) a step of making the coupling element malleable (necessary for achieving the recitation of lines 38-40, if it is not the coupling element which is made malleable in the omitted step identified as 1.) above.).  
Claims 2-6 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of making the protection means malleable (necessary for achieving the recitation of lines 8-9).
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of making the connecting means malleable (necessary for achieving the recitation of lines 3-4).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of making the protecting means malleable (necessary for achieving the recitation of lines 4-5).
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of making the coupling means malleable (necessary for achieving the recitation of lines 4-5).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s efforts with regard to addressing the Drawing Objections noted in the Non-Final dated 4/1/2022 do not overcome the objections. 
Regarding reference character 22, either the specification can be amended to delete the reference to reference character 22, or the drawings can be amended to include reference character 22. 
Regarding reference character 7, the engaging means or the protruding element needs to be given a different reference character in the specification (and the drawings must reflect the same change). 
Regarding reference character 11, the first matches or the counter thread needs to be given a different reference character in the specification (and the drawings must reflect the same change). 
Applicant’s arguments with respect to the claim(s) submitted 8/16/2022 have been considered and the amendments do overcome the Seltzer reference. 
However, the Examiner notes that the claims appear to omit an essential method step (at least one step that makes various elements malleable). This omission must be addressed in order to overcome the 112(b) rejection indicated above, and to place the claims into condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783